At the
outset I should like to congratulate the President most
warmly on his election to preside over the General
Assembly at its fifty-fifth session. I take the
opportunity to assure him of my delegation's full
support as he carries out his difficult but uplifting task.
I feel sure that with his experience and abilities as an
able diplomat he will successfully guide our
discussions.
I should also like to extend my sincere and warm
congratulations to his predecessor, Mr. Theo-Ben
Gurirab, Minister for Foreign Affairs of Namibia, for
the ability and authority he demonstrated throughout
the fifty-fourth session.
I also take this opportunity of extending once
again to Secretary-General Kofi Annan our full
appreciation and support for his constant efforts and
resolve to find a better world in spite of the many
complex challenges in the new millennium. His
excellent report, “We the peoples: the role of the
United Nations in the twenty-first century”, is evidence
of this.
Mali welcomes Tuvalu to the Assembly. Its
admission to membership further strengthens the
universality of the Organization.
More than ever before, our world aspires to peace
and security and sustainable human development. In
this respect, our fifty-fifth session is unprecedentedly
important both historically and politically. The
exceptional opportunity offered us in the Millennium
Summit, which has renewed our hope in humankind,
must not be lost. The Millennium Declaration
demonstrates our maturity and our elevated sense of
responsibility for the future of humanity. Now we must
build this better world to which we all aspire. The
peoples of the United Nations look to us. They are
impatient. More than ever before they want to be actors
determining their own future, particularly people who
do not have very much, our people. They want to be
actors and to benefit from globalization.
That is how I see the historical and political
meaning of this session, which must give effect to the
dynamic now under way. Here, all together, we
reaffirm the place and the role of the United Nations in
the maintenance of international peace and security and
in cooperation for development, which require that the
United Nations become more legitimate by being more
democratic and stronger. What I say will be set against
this backdrop.
The maintenance of international peace and
security must remain our priority. The Organization is
increasingly faced with violent, deadly internal
conflicts that have taken the lives of millions of
civilians. It is therefore crucial to improve the system
of prevention and strengthen our institution's capacity
to organize and conduct operations effectively and
successfully. Here I pay tribute to the report of the
Panel on United Nations Peace Operations, led by
Lakhdar Brahimi. It is indeed a milestone in the
process of trying to make the United Nations “truly
credible as a force for peace” (A/55/305), so we must
quickly ensure that it has positive results. As the report
rightly emphasizes, United Nations intervention must
be decided upon on the basis of uniform criteria,
regardless of the region in which conflicts occur. The
multidisciplinary nature of new United Nations
peacekeeping missions demands clear and precise
mandates.
Mali welcomes efforts to strengthen cooperation
with regional organizations in regard to maintaining
peace, while respecting the competence of the Security
Council. Recent events in Sierra Leone remind us of
this and are a real challenge to us. Efforts by the
Organization of African Unity (OAU) and subregional
organizations must be supported to establish regional
capacity. This also applies to the Economic Community
of West African States (ECOWAS), which already has
a peacekeeping force and will soon have an early
warning system.
Peacekeeping operations cannot be a permanent
solution to conflicts or an answer to the underlying
causes. The international community must move from a
culture of reaction to a culture of prevention based on a
multidimensional approach, helping to save many
human lives and making additional resources available
for development. We must also emphasize that the
effectiveness of the United Nations in peacekeeping
depends largely on its capacity for prevention, crisis
management and peace-building. Here I appeal to the
international community to provide a stable and
healthy financial base for the Organization's
peacekeeping activities.
14

I pay tribute to the second Security Council
summit held on 7 September, which dealt with the need
to give the Council an effective role in the maintenance
of international peace and security, particularly in
Africa. The resolution that emerged from that summit
deserves the support of us all, for it will certainly
strengthen our capacity for prevention and crisis
management.
We must also continue work to free the world
from the fear of weapons of mass destruction and face
up to the threat of light weapons.
With regard to nuclear non-proliferation, the
indefinite extension of the Nuclear Non-Proliferation
Treaty (NPT) regime, the entry into force of the
Chemical Weapons Convention, the signing and
ratification of many other treaties on important aspects
of disarmament, and the creation of nuclear-weapon-
free zones, are all important contributions to
confidence-building and nuclear disarmament.
Mali is fully committed to work to halt the plague
of the proliferation of light weapons. I appeal for
greater coordinated support for regional efforts,
including support for moratoriums, respect for
embargoes on arms deliveries and the strengthening of
controls. The United Nations conference in 2001 on
this issue must give the international community an
opportunity to take appropriate steps to end the
excessive destabilizing accumulation of such weapons.
The conference must look at all aspects and be fully
transparent.
I must mention here the troubling issue of
children affected by conflict, child soldiers, for the link
between the proliferation of light weapons and the
intolerable fate of these children is only too obvious.
We have a great responsibility for them, and we must
put an end to the destruction of so many hopes. The
International Conference on War-affected Children,
held in Winnipeg, which ended just a few days ago,
was an opportunity for us all to strengthen our
commitment to guarantee all children better health,
school for all, both boys and girls, free from war,
violence and famine.
At the beginning of the third millennium one of
the most urgent tasks facing humanity is to end the
growing inequality between rich and poor countries.
We must tackle the underlying causes of conflict —
primarily their economic and social dimensions. In an
international environment that is increasingly marked
by globalization, continuing poverty is our most
difficult challenge. The problem of the debt of the
developing countries must remain our focus, because it
is a major obstacle to their development. Complete
cancellation of the debt is needed in the overall
framework of finding a new development strategy.
This new development strategy involves direct
investment, unhampered access to markets through
special, differential treatment, fair prices for our goods,
and transfers of new technology, all of which are major
factors in development. This means that financing
development must remain on our agenda. My
delegation welcomes the convening in 2001 of a high-
level conference to deal with this issue at the
intergovernmental level. The challenges of
development cannot be taken up unless there is a stable
international financial system. My country advocates a
reform of the international financial system that takes
account of the social dimension of development and
does not jeopardize nations' capacity to pursue their
national development objectives.
Africa has understood full well that its role and
place in the emerging world implies a renewed political
approach of integration and unity of our continent.
That is the backdrop to the creation of the African
Union, which calls for a united Africa, strengthened by
an integrated development of its full potential and a
heightened awareness of its strategic advantages. Mali
was the first country to ratify the Constitutive Act of
the Union, which we are convinced is the springboard
for the development of the continent, and for a
responsible Africa, an Africa that counts.
We must work together to eradicate poverty. We
have a responsibility to guarantee all human beings a
life of decency and dignity, with equal opportunities
for all peoples. We can do this. It requires enhanced
cooperation and international solidarity through a
multilateral approach guided by the United Nations.
We must promote global social development, for
we believe that excessive unshared wealth is a poor
kind of wealth, a wealth with no social value and
therefore contrary to the essence of our life.
The values that give meaning to the wealth of the
world are those of democracy. Here I refer to the strong
words of President Konaré, who rightly told the
community of democracies conference, held in
Warsaw, that the development of democracy is the
basis for a world of peace, solidarity and social justice,
15

and that only democracy can allow each of us to
shoulder the burden, but also the honour, of being a
human being and serving humankind. “What an honour
it is to be a human being!” he said.
The Ministerial Conference on Security, Stability,
Development and Cooperation in Africa said rightly
that democracy, good governance, respect for human
rights, the rights of peoples, and the rule of law, are
prerequisites to achieving security, stability and
development in Africa. Nothing must prevent open
discussion of ideas and the promotion of political
pluralism. Despite inadequacies, difficulties and
sometimes violent breakdowns, the democratic process
is gaining ground in Africa. A democratic Africa is
becoming increasingly real, but it is still a fragile
reality that must be supported and helped. Mali
welcomes the adoption last June by the [Community of
Democracies] of the Warsaw Declaration, advocating
the strengthening of cooperation among democratic
countries with a view to sharing the best practices,
protecting themselves against threats to democratic
processes, and promoting the emergence of a
partnership forum to help democracies in transition.
We must be strong against unconstitutional
change of political regimes so that we can strengthen
democracy. We must condemn such changes as a matter
of principle and there must be consequences. President
Konaré said that pressure must be credible and can
only attain its goal if the international community
adopts a firm consistent and constructive approach in
the event of any putsch or attempted coup d'état. It
must avoid encouraging those who are tempted to
violate republican and democratic rules by removing
any ambiguity. In this respect, the international
community must be clearer and more rigorous in its
approach and support the OAU which seeks to deter
putsches by taking a clear position and by imposing
political sanctions. Could this position not also be
taken up in the United Nations?
Along the same lines the establishment of the
International Criminal Court with the Rome Statues
would be a permanent body to act against impunity. It
would allow us to try those responsible for the most
horrible crimes and it would also be a tool for
deterrence that could contribute to the maintenance of
international peace and security. Mali has already
ratified the Court's Statute, thus showing that it
supports the struggle against the culture of impunity
and to ensure respect for human dignity.
In view of the progress in achieving some
settlement in the Lockerbie matter, we would call for
the definitive and immediate lifting of sanctions that
are unjustly inflicting suffering on the brother people
of the Libyan Arab Jamahiriya. We must be careful
about sanctions because of the humanitarian cost
involved. We must use more effective, targeted
sanctions.
On the Korean peninsula we welcome the recent
inter-Korean summit and the exchange visits by
peoples of both countries. We welcome and support
these initiatives which begin a direct dialogue between
the parties involved and promote peace and stability in
the Korean peninsula.
HIV/AIDS jeopardizes the future of millions of
men, women and children in Africa and it is also a
threat to international peace and security. A failure to
deal with this would be culpable and suicidal
indifference. In this connection we fully support the
proposal to convene a special session of the General
Assembly on AIDS.
Adapting the United Nations to the requirements
of the age is absolutely essential. The challenges facing
us in the political, economic and social areas force us
to demonstrate creativity and realism so that we can
come up with innovative and constructive suggestions
and translate them into action in the true interests of
our peoples. My delegation believes in the need to
democratize the United Nations further, to restructure
all its principal organs. Reform of the Security Council
will give effect to our desire to modernize this
important organ that the Charter makes primarily
responsible for threats to and breaches of international
peace and security. A reformed Council must be more
transparent in its working methods, more democratic,
more representative, more legitimate in its
membership, and it must be more credible in the way it
is perceived by other member States. Mali reaffirms
Africa's demand for equitable distribution of seats in
the two categories, pursuant to the Harare Declaration
adopted by the OAU Summit of Heads of State or
Government.
More than ever before the human being must be
the very heart of the new millennium. The peoples
expect the United Nations to promote and ensure a
world of progress for all, a world of peace, a world of
sharing. In this respect Mali sees the Millennium
16

Declaration as the fabric we can use to build a better
world. Now is the time for action.







